Citation Nr: 0000558	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-18 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension on a 
direct incurrence or aggravation basis.  

2.  Entitlement to service connection for hypertension 
claimed as secondarily due to, or aggravated by, service-
connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1943.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in St. Paul, Minnesota (RO), which found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for hypertension.  


FINDINGS OF FACT

1.  An unappealed August 1994 rating decision, in pertinent 
part, denied a reopened claim for service connection for 
hypertension on a direct incurrence or aggravation basis.  

2.  Evidence added to the record since the August 1994 rating 
decision is cumulative, and when viewed in conjunction with 
the evidence previously of record, is not so significant it 
must be considered in order to fairly decide the merits of 
the direct incurrence or aggravation claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
hypertension on a direct incurrence or aggravation basis.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By an unappealed determination in January 1948, the RO denied 
service connection for hypertension on a direct incurrence or 
aggravation basis only.  (See VA notice letter to the veteran 
issued on January 9, 1948.)  Most recently, an August 1994 RO 
decision denied a reopened claim for service connection for 
hypertension on a direct incurrence or aggravation basis.  
(In its August 1994 determination, the RO also denied 
entitlement to service connection for hypertension claimed as 
secondarily due to service-connected meningitis.)  

The January 1948 and August 1994 rating decisions are each 
final as the veteran did not file a notice of disagreement 
within one year of the date he was notified of each 
unfavorable determination.  See 38 U.S.C.A. § 7105(b)(1), (c) 
(West 1991); Person v. Brown, 5 Vet. App. 449, 450 (1993).  A 
final decision cannot be reopened and reconsidered by the 
Board unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When it is determined that new and 
material evidence has been submitted, the VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. App. 
283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the previously finally denied claim.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

If new and material evidence has been presented to reopen a 
previously denied claim, the second step requires a 
determination of whether the claim is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is not well-grounded, 
the adjudication process must halt, despite the reopening, 
because a claim that is not well-grounded cannot be allowed.  
Winters, 12 Vet. App. at 206-207.  If the claim is well-
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, a merits 
adjudication.  Id.

Evidence of record at the time of the August 1994 
determination included the veteran's service medical records, 
reports of January 1944, November 1944 and December 1947 VA 
examinations, and VA outpatient clinical records dated from 
February 1994.  The service medical records clinical findings 
are unremarkable for the disability at issue.  No reported 
blood pressure reading was noted to be elevated, or otherwise 
abnormal, by any objective competent opinion at that time.  
Hypertension was initially diagnosed on VA examination in 
December 1947.  No competent opinion as to the etiology of 
the disorder was provided.

Evidence submitted since the August 1994 RO decision includes 
private and VA medical records dated from 1975.  None of the 
additional evidence addresses any relationship between the 
veteran's current hypertension and his active military 
service, to include clinical findings noted during service.  
While the additional evidence continues a current diagnosis 
of hypertension, the presence of current disability of 
hypertension had been established by competent evidence at 
the time of the prior final RO denial in August 1994.  In 
this regard, the evidence is cumulative of that previously 
considered.  

A November 1997 VA outpatient treatment report provides that 
there was evidence that the severity of the veteran's 
hypertension was directly proportional to the severity of his 
anxiety symptoms.  A June 1998 treatment report includes a 
statement by a VA staff physician that he believed very 
strongly that the veteran's  anxiety disorder contributed to 
labile hypertension.  A May 1999 treatment report includes an 
assessment that the veteran's most recent visit ten days 
earlier clearly evidenced the fact that his blood pressure, 
especially diastolic, was significantly related to his 
anxiety level.  A June 1999 statement from a VA registered 
nurse provides that based on her treatment of the veteran, it 
was her belief that his anxiety had caused an elevated blood 
pressure.  The Board notes that these clinical opinions have 
no relevance to the veteran's claim of direct incurrence or 
aggravation of hypertension due to active service.  As such, 
they are not so significant they must be considered to fairly 
decide the claim for service connection for hypertension on a 
direct incurrence or aggravation basis.  


ORDER

New and material evidence not having been submitted relative 
to the claim of entitlement to service connection for 
hypertension on a direct incurrence or aggravation basis, the 
appeal to reopen the claim is denied.


REMAND

In December 1997, the veteran filed a claim for service 
connection for hypertension secondarily due to service-
connected generalized anxiety disorder.  By a determination 
in May 1998, the RO initially adjudicated, and denied, this 
new claim.  Prior RO determinations relative to the veteran's 
claim for service connection for hypertension had not 
adjudicated the issue on the basis of secondary to, or 
aggravated by, service-connected generalized anxiety 
disorder, and as such, are not final as to this new claim.  
The veteran provided notice of disagreement with the denial 
of the secondary service connection claim due to the service-
connected anxiety disorder in August 1998.  However, he has 
not been issued a statement of the case (SOC) setting forth 
the pertinent laws and regulations governing adjudication of 
such matter, or reflecting RO de novo consideration of this 
new claim.

In this regard, the Board notes that the report of a February 
1998 VA examination includes an opinion that the veteran's 
hypertension was not due to service-connected anxiety or 
psychoneurosis.  The report does not provide a basis for this 
opinion.  

In addition, evidence in the claims file reflects that the RO 
requested a board of cardiovascular specialists to render an 
opinion as to whether or not a secondary relationship existed 
between the veteran's service-connected generalized anxiety 
disorder and his hypertension.  The resulting July 1999 VA 
medical opinion provides the opinion that the veteran's 
systolic blood pressure labilely, when it occurred, was no 
greater than many other individuals who attended clinic who 
were not psychoneurotic and who had normal home blood 
pressure but elevated blood pressure when attending clinic.  

The Board finds that the July 1999 VA medical opinion merely 
compares the veteran's hypertension to that of other people; 
it does not answer the RO's original query as to whether or 
not the veteran's hypertension was related to his service-
connected anxiety.  Moreover, the report is conclusory, fails 
to provide an explanation, and fails to specifically address 
VA medical evidence supporting the veteran's claim.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should forward the veteran's 
claims folder to an appropriate VA 
specialist for review, and request an 
opinion as to whether it is at least as 
likely as not that the veteran's 
hypertension is caused, or chronically 
aggravated, by his service-connected 
anxiety disorder.  The reviewing VA 
specialist should reconcile his/her 
opinion with any conflicting clinical 
opinions of record.  A complete rationale 
for any opinion expressed must be 
provided. 

2.  After undertaking any additional 
development deemed appropriate, the RO 
should adjudicate the veteran's claim of 
entitlement to service connection for 
hypertension secondary to service-
connected anxiety disorder, de novo. 


3.  If the benefit sought is not granted, 
as a timely notice of disagreement is of 
record, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutschisousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


 


